05/25/2021



                                                                                    Case Number: PR 21-0005
          IN THE SUPREME COURT OF THE STATE OF MONTANA

                                      PR 21-0005                       FILED
                                                                       MAY 2 5 2021
                                                                    Bowen Greenwood
                                                                  Clerk of Supreme Court
IN RE THE MOTION OF LAWSON E. FITE                                   State of Montana

FOR ADMISSION TO THE BAR OF THE                                      ORDER
STATE OF MONTANA




      Lawson E. Fite has filed a motion for admission to the Bar of the State of Montana
pursuant to Rule V ofthe Rules for Admission, Admission on Motion. The Bar Admissions
Administrator ofthe State Bar of Montana has informed the Court that the Commission on
Character and Fitness has certified that Fite has provided the necessary documentation and
has satisfied the requirements prerequisite to admission on motion under Rule V.
Therefore,
      IT IS HEREBY ORDERED that upon payment of any application fees and
completion of any other processing requirements as set forth by the Bar Admissions
Administrator, Lawson E. Fite may be sworn in to the practice of law in the State of
Montana. Arrangements for swearing in may be made by contacting the office ofthe Clerk
of the Montana Supreme Court.
      The Clerk is directed to provide copies of this order to Petitioner and to the State
Bar of Montana.
      DATED this   '25114day ofMay,2021.
                                                                / 4,-      4411L.
                                                                               °
                                                             Chief Justice
/